 

FS Credit Real Estate Income Trust, Inc. [fscreit-8k_081718.htm]

 

Exhibit 10.1

 



 

SECOND AMENDED AND RESTATED

ADVISORY AGREEMENT

BETWEEN

FS CREDIT REAL ESTATE INCOME TRUST, INC.

AND

FS REAL ESTATE ADVISOR, LLC

This Second Amended and Restated Advisory Agreement (the “Agreement”) is made as
of August 17, 2018, by and between FS CREDIT REAL ESTATE INCOME TRUST, INC., a
Maryland corporation (the “Company”), and FS REAL ESTATE ADVISOR, LLC, a
Delaware limited liability company (the “Adviser”). This Agreement amends and
restates in its entirety the Amended and Restated Advisory Agreement dated
August 30, 2017, between the Company and the Adviser, and shall become effective
as of the date that Post-Effective Amendment No. 4 to the Company’s Registration
Statement on Form S-11 (Registration No. 333-216037) is declared effective (the
“Effective Date”) by the Securities and Exchange Commission (the “SEC”).
Capitalized terms used herein shall have the meanings ascribed to them in
Section 1 below.

WHEREAS, the Company intends to qualify as a real estate investment trust
(“REIT”), and to invest its funds in investments permitted by the terms of
Sections 856 through 860 of the Code;

WHEREAS, the Company desires to avail itself of the knowledge, experience,
sources of information, advice, assistance and certain facilities available to
the Adviser and to have the Adviser undertake the duties and responsibilities
set forth herein, on behalf of, and subject to the supervision of, the Board of
the Company, all as provided herein; and

WHEREAS, the Adviser is willing to undertake to render such services, subject to
the supervision of the Board, on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

1.       

Definitions.

As used in this Agreement, the following terms shall have the meanings specified
below:

Acquisition Expenses means any and all expenses incurred by the Company, the
Adviser, the Sub-Adviser or any of their Affiliates in connection with the
selection or acquisition of any Investments, whether or not acquired or
originated, as applicable, including, without limitation, legal fees and
expenses, travel and communications expenses, costs of appraisals, nonrefundable
option payments on properties or other investments not acquired, accounting fees
and expenses, title insurance premiums and the costs of performing due
diligence.

Adviser means: FS Real Estate Advisor, LLC, a Delaware limited liability
company.

Adviser Entities means the Adviser and the Sub-Adviser.

  

 

 

Affiliate or Affiliated means with respect to any Person: (i) any Person
directly or indirectly controlling, controlled by, or under common control with
such other Person; (ii) any Person directly or indirectly owning, controlling,
or holding with the power to vote 10.0% or more of the outstanding voting
securities of such other Person; (iii) any legal entity for which such Person
acts as an executive officer, director, trustee, or general partner; (iv) any
Person 10.0% or more of whose outstanding voting securities are directly or
indirectly owned, controlled, or held, with power to vote, by such other Person;
and (v) any executive officer, director, trustee, or general partner of such
other Person. An entity shall not be deemed to control or be under common
control with a program sponsored by the sponsor of the Company unless (A) the
entity owns 10.0% or more of the voting equity interests of such program or
(B) a majority of the Board (or equivalent governing body) of such program is
composed of Affiliates of the entity.

Average Invested Assets means, for a specified period, the average of the
aggregate book value of the assets of the Company invested, directly or
indirectly, in Investments before reserves for depreciation or bad debts or
other similar non-cash reserves, computed by taking the average of such values
at the end of each month during such period.

Base Management Fee has the meaning set forth in Section 8. 

Board means the board of directors of the Company, as of any particular time.

Bylaws mean the bylaws of the Company, as amended from time to time.

Cause means, with respect to the termination of this Agreement, (i) fraud,
criminal conduct, willful misconduct or breach of fiduciary duty by the Adviser,
(ii) a material breach of this Agreement by the Adviser, or (iii) a failure by
the Adviser to dedicate the personnel and financial resources necessary to
effectively manage the Company, or perform its respective duties and obligations
hereunder or (iv) a sustained material degradation in the brand or reputation of
the Adviser’s parent and sponsor, Franklin Square Holdings, L.P.

Charter means the articles of incorporation of the Company, as amended from time
to time.

Code means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

Company means FS Credit Real Estate Income Trust, Inc., a corporation organized
under the laws of the State of Maryland.

Core Earnings has the meaning set forth in Section 8(b). 

Cost of Investments means the sum of: (i) with respect to the acquisition or
origination of a Loan or other permitted investment to be wholly owned, directly
or indirectly, by the Company, the amount actually paid or allocated to fund the
acquisition, origination, development, construction or improvement of the Loan
or other permitted investment, inclusive of expenses associated with such Loan
or other permitted investment and the amount of any debt associated with, or
used to fund the investment in, such Loan or other permitted investment; and
(ii) with respect to the acquisition or origination of a Loan or other permitted
investment through any Joint Venture, the portion of the amount actually paid or
allocated to fund the acquisition, origination, development, construction or
improvement of the Loan or other permitted investment, inclusive of expenses
associated with such Loan or other permitted investment and expenses of the
Joint Venture, plus the amount of any debt associated with, or used to fund the
investment in, such Loan or other permitted investment that is attributable to
the Company’s investment in such Joint Venture.

 2 

 

Dealer Manager means FS Investment Solutions, LLC, a Delaware limited liability
company, or such other Person or entity selected by the Board to act as dealer
manager for any Offering.

Dealer Manager Fees has the meaning set forth in the Charter.

Disposition Expenses means any and all expenses incurred by the Company, the
Adviser, the Sub-Adviser or any of their Affiliates in connection with disposing
of the Company’s Investments, including, without limitation, legal fees and
expenses, travel and communications expenses, costs of appraisals, accounting
fees and expenses and the costs of performing due diligence.

Distributions means any distributions of money or other property by the Company
to Stockholders, including distributions that may constitute a return of capital
for federal income tax purposes.

Excess Amount has the meaning set forth in Section 9(b).

Expense Year has the meaning set forth in Section 9(b).

FINRA means the Financial Industry Regulatory Authority, Inc.

GAAP means generally accepted accounting principles as in effect in the United
States of America from time to time.

Good Reason means any material breach of this Agreement of any nature whatsoever
by the Company.

Gross Proceeds means the aggregate purchase price of all Shares sold for the
account of the Company through an Offering, without deduction for Selling
Commissions or Organization and Offering Expenses.

Independent Directors has the meaning set forth in the Charter.

Initial Investment has the meaning set forth in Section 24.

Initial Public Offering means the initial public offering of Shares registered
pursuant to a registration statement on Form S-11.

Investment Guidelines means the investment guidelines adopted by the Board, as
amended from time-to-time, pursuant to which the Adviser, or if delegated to the
Sub-Adviser, the Sub-Adviser, has discretion to acquire and dispose of
Investments without the prior approval of the Board.

Investments means any investments by the Company in Real Estate Related Assets
and all other permitted investments in which the Company may acquire an
interest, either directly or indirectly, including through ownership interests
in a Joint Venture, other than short-term investments acquired for purposes of
cash management.

 3 

 

 

Joint Venture means any joint venture, limited liability company, partnership or
other entity pursuant to which the Company is a co-venturer or partner with
respect to the ownership of any Investments.

Listing means the listing of the Shares on a national securities exchange. Upon
such Listing, the Shares shall be deemed “Listed.”

NASAA REIT Guidelines means the Statement of Policy Regarding Real Estate
Investment Trusts published by the North American Securities Administrators
Association as in effect on the Effective Date.

NAV has the meaning set forth in Section 8(a). 

Net Income means, for any period, the Company’s total revenues applicable to
such period, less the total expenses applicable to such period excluding
additions to reserves for depreciation, bad debts or other similar non-cash
reserves; provided, however, Net Income for purposes of calculating total
allowable Operating Expenses (as defined herein) shall exclude the gain from the
sale of the Company’s assets.

Offering means any offering of Shares that is registered with the SEC.

Operating Expenses means all costs and expenses paid or incurred by the Company,
as determined under GAAP, that in any way are related to the operation of the
Company or its business, including fees paid to the Adviser, but excluding: (i)
the expenses of raising capital such as Organization and Offering Expenses,
legal, audit, accounting, underwriting, brokerage, listing, registration, and
other fees, printing and other such expenses and taxes incurred in connection
with the issuance, distribution, transfer, registration and Listing; (ii)
interest payments; (iii) taxes; (iv) non-cash expenditures such as depreciation,
amortization, bad debt reserves and equity-based compensation; (v) incentive
fees; and (vi) Origination Fees, Acquisition Expenses, Disposition Expenses,
real estate commissions on the resale of real property and other fees and
expenses connected with the acquisition, financing, disposition, management and
ownership of real estate interests, loans or other property, including the costs
of foreclosure, insurance premiums, legal services, maintenance, repair, and
improvement of property. The definition of “Operating Expenses” set forth above
is not intended to expand the type of expenses that are treated as “Total
Operating Expenses” under the NASAA REIT Guidelines.

Organization and Offering Expenses means any and all costs and expenses incurred
by or on behalf of the Company and to be paid from the assets of the Company in
connection with the formation of the Company and the qualification and
registration of an Offering, and the marketing and distribution of Shares,
including, without limitation, total underwriting and brokerage discounts and
commissions (including fees of the underwriters’ attorneys), expenses for
printing, preparing and amending registration statements or supplementing
prospectuses, mailing and distributing costs, salaries of employees while
engaged in sales activity, telephone and other telecommunications costs, all
advertising and marketing expenses, charges of transfer agents, registrars,
trustees, escrow holders, depositories and experts and fees, expenses and taxes
related to the filing, registration and qualification of the sale of the Shares
under federal and state laws, including taxes and fees and accountants’ and
attorneys’ fees.

Origination Fees has the meaning set forth in Section 8(d).

Performance Fee has the meaning set forth in Section 8. 

 4 

 

 

Person means an individual, corporation, partnership, estate, trust (including a
trust qualified under Section 401(a) or 501(c) (17) of the Code), a portion of a
trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.

Prospectus means the Company’s final prospectus for any public offering within
the meaning of Section 2(10) of the Securities Act of 1933, as amended.

Real Estate Related Assets. Any investments, directly or indirectly, by the
Company in interests in real property of whatever nature, including, but not
limited to (i) first lien mortgage loans supported by transitional commercial
real estate properties, (ii) other commercial real estate mortgage loans,
including subordinated loans, mezzanine loans, and participations in commercial
mortgage loans and (iii) commercial real estate securities, including commercial
mortgage-backed securities, B-notes, unsecured debt of publicly-traded REITs,
collateralized debt obligations and equity or equity linked securities.

Registration Statement means the registration statement on Form S-11, as may be
amended from time to time, of the Company filed with the SEC related to the
registration of the Shares for the Company’s Initial Public Offering.

REIT means a “real estate investment trust” under Sections 856 through 860 of
the Code.

Sale means any transaction or series of transactions whereby: (A) the Company
sells, grants, transfers, conveys, or relinquishes its ownership of any
Investment or portion thereof, including any event with respect to any
Investment that gives rise to a significant amount of insurance proceeds or
condemnation awards, and including the issuance by one of the Company’s
subsidiaries of any asset-backed securities or collateralized debt obligations
as part of a securitization transaction; (B) the Company sells, grants,
transfers, conveys, or relinquishes its ownership of all or substantially all of
the interest of the Company in a co-venturer or partner, sells, grants,
transfers, conveys, or relinquishes its ownership of any Investment or portion
thereof, including any event with respect to any Investment that gives rise to
insurance claims or condemnation awards, and including the issuance by such
Joint Venture or one of its subsidiaries of any asset-backed securities or
collateralized debt obligations as part of a securitization transaction.

Selling Commissions has the meaning set forth in the Charter.

Shares means shares of common stock of the Company, par value $0.01 per share.

Stockholder Servicing Fee has the meaning set forth in the Charter.

Stockholders means the registered holders of the Shares.

Sub-Adviser means Rialto Capital Management, LLC, a Delaware limited liability
company, or any successor sub-adviser which enters into similar arrangements
with the Adviser.

Sub-Advisory Agreement means the Sub-Advisory Agreement among the Adviser and
the Sub-Adviser.

 5 

 

 

Termination Date means the date of termination of the Agreement determined in
accordance with Section 12 hereof.

Valuation Guidelines means the valuation guidelines adopted by the Board, as may
be amended from time-to-time.

2%/25% Guidelines has the meaning set forth in Section 9(b).

2.       

Appointment.

The Company hereby appoints the Adviser to serve as its Adviser and asset
manager on the terms and conditions set forth in this Agreement, and the Adviser
hereby accepts such appointment.

3.       

Duties of the Adviser.

The Adviser is responsible for managing, operating, directing and supervising
the operations and administration of the Company and its assets.  The Adviser,
either directly or through the Sub-Adviser, Affiliates or third parties it
retains, undertakes to use its commercially reasonable efforts to present to the
Company potential investment opportunities, to make investment decisions on
behalf of the Company subject to the limitations in the Company’s Charter, the
direction and oversight of the Board and Section 4 hereof, and to provide the
Company with a continuing and suitable investment program consistent with the
investment objectives and policies of the Company as determined and adopted from
time-to-time by the Board.  The Adviser will oversee and remain responsible for
all duties delegated to the Sub-Adviser. Subject to the limitations set forth in
this Agreement, including Section 4 hereof, and the continuing and exclusive
authority of the Board over the management of the Company, the Adviser shall,
either directly or by engaging the Sub-Adviser, Affiliates or third parties,
perform the following duties:

(a)       

Offering Services: The Adviser shall manage and supervise:

(i)       

Development of the Initial Public Offering and any subsequent or simultaneous
Offering approved by the Board, including the determination of the specific
terms of the securities to be offered by the Company, preparation of all
offering and related documents, and obtaining all required regulatory approvals
of such documents;

(ii)       

Coordination of the due diligence process relating to participating
broker-dealers or other financial intermediaries and their review of any
registration statement and other Offering and Company documents;

(iii)       

Preparation and approval of marketing materials contemplated to be used by the
Dealer Manager or others relating to any Offering;

(iv)       

Along with the Dealer Manager, negotiation and coordination with the transfer
agent of the receipt, collection, processing and acceptance of subscription
agreements, commissions, and other administrative support functions;

(v)       

All other services related to any Offering, other than services that (a) relate
to the underwriting, distribution or sale of securities of the Company in any
Offering, (b) are to be performed by the Dealer Manager, (c) the Company elects
to perform directly or (d) would require the Adviser to register as a
broker-dealer with the SEC, FINRA or any state.

 6 

 

 

(b)       

Acquisition Services. The Adviser shall:

(i)       

Serve as the Company’s investment and financial Adviser and obtain certain
market research and economic and statistical data in connection with the
Company’s Investments and investment objectives and policies;

(ii)       

identify potential opportunities for Investments consistent with the Company’s
investment objectives and policies, including but not limited to: (a) locate,
analyze and select potential Investments; (b) structure and negotiate the terms
and conditions of acquisition and disposition transactions; and (c) arrange
financing and refinancing or other changes in the asset or capital structure of
the Company;

(iii)       

Make investments in, and dispositions of, Investments approved by the Board or
within the discretionary limits and authority as granted by the Board pursuant
to the Investment Guidelines, and upon request of the Company, act, or obtain
the services of others to act, as attorney-in-fact or agent of the Company in
making, acquiring and disposing of investments, disbursing and collecting funds
in connection with any acquisition or disposition, paying the debts and
fulfilling the obligations of the Company and handling, prosecuting and settling
any claims of the Company, including foreclosing and otherwise enforcing
mortgage and other liens and security interests securing Investments;

(iv)       

Oversee the due diligence process related to prospective investments;

(v)       

Prepare reports regarding prospective investments which include recommendations
and supporting documentation necessary for the Board to evaluate the prospective
Investments, to the extent the approval of the Board is required; and

(vi)       

Obtain reports, where appropriate, concerning the value and condition of
prospective Investments.

(c)       

Asset Management Services. The Adviser shall:

(i)       

Investigate, select, and, on behalf of the Company, engage and conduct business
with such Persons as the Adviser deems necessary to the proper performance of
its obligations hereunder, including but not limited to consultants,
accountants, lenders, technical Advisers, attorneys, brokers, underwriters,
corporate fiduciaries, escrow agents, depositaries, custodians, agents for
collection, insurers, insurance agents, developers, construction companies,
contractors, sub-contractors and any and all Persons acting in any other
capacity deemed by the Adviser necessary or desirable for the performance of any
of the foregoing services;

(ii)       

Manage the origination and closing process for real estate debt and other
Investments;

(iii)       

Perform or oversee the performance of loan servicing;

(iv)       

Monitor applicable markets and obtain reports where appropriate, concerning the
value and condition of Investments of the Company;

 7 

 

  

(v)       

Monitor and evaluate the performance of Investments of the Company, provide
daily management services to the Company and perform and supervise the various
management and operational functions related to the Company’s Investments;

(vi)       

Formulate and oversee the implementation of strategies for the administration,
promotion, management, operation, maintenance, improvement, redevelopment,
repositioning, financing and refinancing, marketing, leasing and disposition of
Investments on an overall portfolio basis;

(vii)       

Coordinate and manage relationships between the Company and any Joint Venture
partners;

(viii)       

Provide financial and operational planning services and investment portfolio
management functions; and

(ix)       

Evaluate and recommend to the Board hedging strategies and cause the Company to
engage in hedging strategies consistent with the Company’s status as a REIT and
the Company’s investment policies approved by the Board.

(d)       

Accounting and Other Administrative Services. The Adviser shall:

(i)       

Manage and perform the various administrative functions necessary for the
management of the day-to-day operations of the Company;

(ii)       

From time-to-time, or at any time reasonably requested by the Board, make
reports to the Board on the Adviser’s performance of services to the Company
under this Agreement;

(iii)       

Coordinate with the Company’s independent auditors to prepare and deliver to the
Company’s audit committee an annual report covering the Adviser’s compliance
with certain material aspects of this Agreement;

(iv)       

Calculate, at the end of each month, the NAV of the Shares in accordance with
the Valuation Guidelines, and in connection therewith, obtain appraisals
performed by independent valuation firms, as needed;

(v)       

Monitor the Investments for events that may be expected to have a material
impact on the most recent estimated values and report such events in accordance
with the Valuation Guidelines;

(vi)       

Otherwise perform all services related to the calculation of NAV required
pursuant to the Valuation Guidelines;

(vii)       

Provide or arrange for administrative services and items, legal and other
services, office space, office furnishings, personnel and other overhead items
necessary and incidental to the Company’s business and operations;

 8 

 

 

(viii)       

Provide financial and operational planning services and portfolio management
functions;

(ix)       

Maintain accounting data and any other information concerning the activities of
the Company as shall be needed to prepare and file all periodic financial
reports and returns required to be filed with the SEC and any other regulatory
agency, including annual financial statements;

(x)       

Prepare, on behalf of the Company, and supervise the filing of all reports
required by the SEC, the Internal Revenue Service, other state or federal
governmental agencies or other Company vendors;

(xi)       

Maintain all appropriate books and records of the Company;

(xii)       

Oversee tax and compliance services and risk management services and coordinate
with appropriate third parties, including independent accountants and other
consultants, on related tax matters;

(xiii)       

Supervise the performance of such ministerial and administrative functions as
may be necessary in connection with the daily operations of the Company;

(xiv)       

Provide the Company with all necessary cash management services;

(xv)       

Manage and coordinate with the transfer agent the distribution process and
payments to Stockholders;

(xvi)       

Consult with the officers of the Company and the Board, and assist in evaluating
and obtaining adequate insurance coverage based upon risk management
determinations;

(xvii)       

Provide the officers of the Company and the Board with timely updates related to
the overall regulatory environment affecting the Company, as well as managing
compliance with such matters;

(xviii)       

Consult with the officers of the Company and the Board relating to the corporate
governance structure and appropriate policies and procedures related thereto;
and

(xix)       

Oversee all reporting, record keeping, internal controls and similar matters in
a manner to allow the Company to comply with applicable law including the
Sarbanes-Oxley Act of 2002;

(xx)       

Manage legal matters involving the Company’s Investments and the Company will
pay the expenses of any litigation;

(xxi)       

Advise the Company regarding the maintenance of the Company’s exemption from the
Investment Company Act of 1940 and monitor compliance of the requirements for
maintaining an exemption from such act; and

 9 

 

 

(xxii)       

Advise the Company regarding its ability to elect REIT status, and thereafter
maintenance of such status, and monitor compliance with the REIT qualification
tests under the Code.

(e)       

Stockholder Services. The Adviser shall:

(i)       

Manage communications with Stockholders, including answering phone calls,
preparing and sending written and electronic reports and other communications;
and

(ii)       

Establish technology infrastructure to assist in providing Stockholder support
and service.

(f)       

Financing Services. The Adviser shall:

(i)       

Identify and evaluate potential financing and refinancing sources, engaging a
third-party broker if necessary;

(ii)       

Negotiate terms, arrange and execute financing agreements;

(iii)       

Manage relationships between the Company and its lenders;

(iv)       

Monitor and oversee the service of and compliance with the Company’s debt
facilities and other borrowings; and

(v)       

Supervise the compilation of financing information concerning the Investments.

(g)       

Disposition Services. The Adviser shall:

(i)       

Consult with the Board and provide assistance with the evaluation and approval
of potential asset dispositions, sales, syndications or other liquidity events;
and

(ii)       

Structure and negotiate the terms and conditions of transactions pursuant to
which Investments may be sold.

4.       

Power and Authority.

(a)       

Powers of the Adviser. Subject to the express limitations set forth in this
Agreement, any restrictions imposed by law, rule or regulation and the
continuing and exclusive authority of the Board over the management of the
Company, the power to direct the management, operation and policies of the
Company, including making, financing and disposing of Investments that fits
within the performance of those services described in Section 3 hereof, shall be
vested in the Adviser, which shall have the power by itself and shall be
authorized and empowered on behalf and in the name of the Company to carry out
any and all of the objectives and purposes of the Company and to perform all
acts and enter into and perform all contracts and other undertakings that it may
in its sole discretion deem necessary, advisable or incidental thereto to
perform its obligations under this Agreement. The Adviser shall have the power
to delegate all or any part of its rights and powers to manage and control the
business and affairs of the Company to the Sub-Adviser and to such officers,
employees, Affiliates, agents and representatives of the Adviser, the
Sub-Adviser or the Company as it may deem appropriate. Any authority delegated
by the Adviser to any other Person shall be subject to the limitations on the
rights and powers of the Adviser specifically set forth in this Agreement or the
Charter.

 10 

 

  

(b)       

Approval of the Board. Notwithstanding the foregoing, the Adviser may not take
any action on behalf of the Company without the prior approval of the Board or
duly authorized committees thereof if the Charter or Maryland General
Corporation Law require the prior approval of the Board.  If the Board or a
committee of the Board must approve a proposed investment, financing or
disposition or chooses to do so, the Adviser will deliver to the Board or
committee, as applicable, all documents required by it to evaluate such
investment, financing or disposition.

(c)       

Modification or Revocation of Authority of Adviser. The Board may, at any time
upon the giving of notice to the Adviser, amend the Investment Guidelines or
modify or revoke the authority or approvals set forth in Section 3 and this
Section 4 hereof; provided, however, that such modification or revocation shall
be effective upon receipt by the Adviser and shall not be applicable to
investment transactions to which the Adviser has committed the Company prior to
the date of receipt by the Adviser of such notification.

5.       

Bank Accounts.

The Adviser may establish and maintain one or more bank accounts in the name of
the Company and may collect and deposit into any such account or accounts, and
disburse from any such account or accounts, any money on behalf of the Company,
under such terms and conditions as the Board may approve, provided that no funds
shall be commingled with the funds of the Adviser.  The Adviser shall from time
to time render appropriate accountings of such collections and payments to the
Board and the independent auditors of the Company.

6.       

Records and Access.

The Adviser, in the conduct of its responsibilities to the Company, shall
maintain adequate and separate books and records for the Company’s operations in
accordance with GAAP, which shall be supported by sufficient documentation to
ascertain that such books and records are properly and accurately recorded. Such
books and records shall be the property of the Company and shall be available
for inspection by the Board and by counsel, auditors and other authorized agents
of the Company, at any time or from time to time during normal business hours.
The Adviser shall at all reasonable times have access to the books and records
of the Company.

7.       

Limitation on Activities.

Notwithstanding any provision in this Agreement to the contrary, the Adviser
shall not take any action that, in its sole judgment made in good faith, would:
(i) adversely affect the ability of the Company to qualify or continue to
qualify as a REIT under the Code unless the Board has determined that the
Company will not seek or maintain REIT qualification for the Company;
(ii) subject the Company to regulation under the Investment Company Act of 1940,
as amended; (iii) violate any law, rule, regulation or statement of policy of
any governmental body or agency having jurisdiction over the Company, its Shares
or its other securities; (iv) require the Adviser to register as a broker-dealer
with the SEC or any state; or (v) violate the Charter or Bylaws. In the event an
action that would violate (i) through (v) of the preceding sentence but such
action has been ordered by the Board, the Adviser shall notify the Board of the
Adviser’s judgment of the potential impact of such action and shall refrain from
taking such action until it receives further clarification or instructions from
the Board. In such event, the Adviser shall have no liability for acting in
accordance with the specific instructions of the Board so given.

 11 

 

 

8.       

Fees.

The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser hereunder, a base management fee (“Base
Management Fee”) and a performance fee (“Performance Fee”) as hereinafter set
forth. The Adviser may determine to temporarily or permanently waive, in whole
or in part, the Base Management Fee and/or the Performance Fee. See Appendix A
for examples of how the Performance Fee is calculated.

(a)       

Base Management Fee. The Base Management Fee shall equal 1.25% of the Company’s
net asset value (“NAV”) per annum attributable to all Shares other than Class F
and Class Y Shares for such day, before giving effect to any accruals for the
Base Management Fee, the Performance Fee, the Stockholder Servicing Fee or any
Distributions, payable quarterly and in arrears. All or any part of the Base
Management Fee not taken as to any quarter shall be deferred without interest
and may be taken in any such other quarter as the Adviser shall determine.

(b)       

Performance Fee. The Performance Fee will be calculated and payable quarterly in
arrears in an amount equal to 10.0% of the Company’s Core Earnings (as defined
below) for the immediately preceding quarter, subject to a hurdle rate,
expressed as a rate of return on adjusted capital, equal to 1.625% per quarter,
or an annualized hurdle rate of 6.5%. As a result, the Adviser does not earn a
Performance Fee for any quarter until the Company’s Core Earnings for such
quarter exceed the hurdle rate of 1.625%. For purposes of the Performance Fee,
“adjusted capital” means cumulative net proceeds generated from sales of the
Company’s common stock other than Class F common stock (including proceeds from
its distribution reinvestment plan) reduced for distributions from
non-liquidating dispositions of the Company’s investments paid to Stockholders
and amounts paid for share repurchases pursuant to the Company’s share
repurchase program. Once the Company’s Core Earnings in any quarter exceed the
hurdle rate, the Adviser will be entitled to a “catch-up” fee equal to the
amount of Core Earnings in excess of the hurdle rate, until the Company’s Core
Earnings for such quarter equal 1.806%, or 7.222% annually, of adjusted capital.
Thereafter, the Adviser is entitled to receive 10.0% of the Company’s Core
Earnings.

“Core Earnings” means: the net income (loss) attributable to Stockholders of all
shares other than Class F shares, computed in accordance with GAAP (provided
that net income (loss) attributable to Stockholders of Class Y shares shall be
reduced by an amount equal to the Base Management Fee that would have been paid
if Class Y shares were subject to the Base Management Fee), including realized
gains (losses) not otherwise included in GAAP net income (loss) and excluding
(i) non-cash equity compensation expense, (ii) the Performance Fee, (iii)
depreciation and amortization, (iv) any unrealized gains or losses or other
similar non-cash items that are included in net income for the applicable
reporting period, regardless of whether such items are included in other
comprehensive income or loss, or in net income, and (v) one-time events pursuant
to changes in GAAP and certain material non-cash income or expense items, in
each case after discussions between the Adviser and the Independent Directors
and approved by a majority of the Independent Directors.

(c)       

Proration of Management Fees. With respect to the Base Management Fee and the
Performance Fee for a quarter in which the termination of this Agreement occurs,
the Adviser shall be paid on a pro rata basis through the date of termination,
based on the number of days for which the Adviser served as such under this
Agreement.

(d)       

Origination Fees. The Company acknowledges and agrees that the Adviser or
Sub-Adviser may retain origination fees of up to 1.0% of the loan amount for
first lien mortgage loans, subordinated debt or mezzanine debt, and up to 1.0%
of a preferred equity financing (such amounts, “Origination Fees”). Origination
Fees will only be retained to the extent they are paid by the borrower and
generally will be paid directly to the Adviser or Sub-Adviser. To the extent
Origination Fees are paid to the Company, the Company shall remit such fees to
the Adviser or Sub-Adviser.

 12 

 

  

9.       

Expenses.

(a)       

General. In addition to the compensation paid pursuant to Section 8 hereof, the
Company shall pay directly or reimburse the Adviser Entities or their Affiliates
for all of the expenses paid or incurred by the Adviser Entities or their
Affiliates on behalf of the Company or in connection with the services provided
to the Company pursuant to this Agreement, including, but not limited to:

(i)       

All Organization and Offering Expenses; provided, however, that the Adviser, or
an Affiliate of the Adviser, shall be responsible for the payment of the
Company’s Organization and Offering Expenses, Selling Commissions, Dealer
Manager Fees and Stockholder Serving Fees to the extent the total of such
expenses exceeds the 15.0% of Gross Proceeds from any Offering; provided that
within 60 days after the end of the month in which an Offering terminates, the
Adviser shall reimburse the Company to the extent the Company incurred
Organization and Offering Expenses, Selling Commissions, Dealer Manager Fees and
Stockholder Servicing Fees exceeding 15.0% of the Gross Proceeds raised in the
completed Offering. The Company shall not reimburse the Adviser for any
individual retirement account custodian fees that the Adviser pays on behalf of
Stockholders;

(ii)       

Acquisition Expenses incurred in connection with the selection, evaluation and
acquisition of Investments, including such expenses incurred related to assets
pursued or considered but not ultimately acquired by the Company, provided that,
notwithstanding anything herein to the contrary, the payment of Acquisition
Expenses by the Company shall be subject to the limitations contained in the
Charter;

(iii)       

Disposition Expenses incurred in connection with disposing of Investments;

(iv)       

The actual out-of-pocket cost of goods and services used by the Company and
obtained from entities not Affiliated with the Adviser;

(v)       

Interest and other costs for borrowed money or securitization transactions,
including discounts, points and other similar fees;

(vi)       

Taxes and assessments on income or Properties, taxes as an expense of doing
business and any other taxes otherwise imposed on the Company and its business,
assets or income;

(vii)       

Out-of-pocket costs associated with insurance required in connection with the
business of the Company or by its officers and Board;

(viii)       

Expenses of managing, improving, developing, operating and selling Investments
owned, directly or indirectly, by the Company, as well as expenses of other
transactions relating to such Investments, including but not limited to
prepayments, maturities, workouts and other settlements of Investments;

(ix)       

All out-of-pocket expenses in connection with payments to the Board and meetings
of the Board and Stockholders;

 13 

 

 

(x)       

Personnel and related employment costs incurred by the Adviser Entities, or
their Affiliates in performing the services described in Section 3 hereof,
including but not limited to reasonable salaries and wages, benefits and
overhead of all employees directly involved in the performance of such services,
provided that no reimbursement shall be made for costs of such employees of the
Adviser Entities or its Affiliates to the extent that such employees are
executive officers of the Company;

(xi)       

Out-of-pocket expenses of providing services for and maintaining communications
with Stockholders, including the cost of preparation, printing, and mailing
annual reports and other Stockholder reports, proxy statements and other reports
required by governmental entities;

(xii)       

Audit, accounting and legal fees, and other fees for professional services
relating to the operations of the Company and all such fees incurred at the
request, or on behalf of, the Board or any other committee of the Board;

(xiii)       

Out-of-pocket costs for the Company to comply with all applicable laws,
regulations and ordinances;

(xiv)       

Expenses connected with payments of Distributions made or caused to be made by
the Company to the Stockholders;

(xv)       

Expenses of organizing, redomesticating, merging, liquidating or dissolving the
Company or of amending the Charter or the Bylaws; and

(xvi)       

All other out-of-pocket costs incurred by the Adviser in performing its duties
hereunder and the costs of the Sub-Adviser in performance of its delegated
duties under any Sub-Advisory Agreement.

(b)       

Timing of and Additional Limitations on Reimbursements.

(i)       

Expenses incurred by the Adviser or the Sub-Adviser on behalf of the Company and
reimbursable pursuant to this Section 9 shall be reimbursed no less than
quarterly to the Adviser. The Adviser shall prepare a statement documenting the
expenses of the Company during each quarter and shall deliver such statement to
the Company within 45 days after the end of each quarter.

(ii)       

Commencing upon the earlier to occur of four fiscal quarters after (i) the
Company commences material operations or (ii) commencement of the Initial Public
Offering, the following limitation on Operating Expenses shall apply:   The
Company shall not reimburse the Adviser at the end of any fiscal quarter for
Operating Expenses that in the four consecutive fiscal quarters then ended (the
“Expense Year”) exceed (the “Excess Amount”) the greater of 2.0% of Average
Invested Assets or 25.0% of Net Income (the “2%/25% Guidelines”) for such year
unless the Independent Directors determine that such excess was justified, based
on unusual and nonrecurring factors that the Independent Directors deem
sufficient. If the Independent Directors do not approve such excess as being so
justified, any Excess Amount paid to the Adviser during a fiscal quarter shall
be repaid to the Company. If the Independent Directors determine such excess was
justified, then, within 60 days after the end of any fiscal quarter of the
Company for which total reimbursed Operating Expenses for the Expense Year
exceed the 2%/25% Guidelines, the Adviser, at the direction of the Board, shall
cause such fact to be disclosed to the Stockholders in writing (or the Company
shall disclose such fact to the Stockholders in the next quarterly report of the
Company or by filing a Current Report on Form 8-K with the SEC within 60 days of
such quarter end), together with an explanation of the factors the Independent
Directors considered in determining that such excess expenses were justified.
Such determination shall be reflected in the minutes of the meetings of the
Board. All figures used in the foregoing computation shall be determined in
accordance with GAAP applied on a consistent basis.

 14 

 

  

(iii)       

Notwithstanding anything else in this Section 9 to the contrary, the Adviser
will not seek reimbursement for any of the Company’s Organization and Offering
Expenses funded by the Adviser Entities or their Affiliates until the Company
receives $250.0 million in aggregate gross proceeds from the Offering. The
Company shall not be liable for Organization and Offering Expenses to the extent
that Organization and Offering Expenses, together with all prior Organization
and Offering Expenses, exceed 0.75% of the aggregate gross proceeds from the
Offering in excess of $250.0 million.

(c)       

Records and Receipts. The Adviser Entities shall maintain appropriate records
and receipts in connection with any reimbursement of expenses under this Section
9, and such records and receipts shall be made available to the Company upon
request by the Company.

10.       

Other Services.

Should: (i) the Company request that the Adviser or any manager, officer or
employee thereof render services for the Company other than as set forth in this
Agreement; or (ii) there are changes to the regulatory environment in which the
Adviser or Company operates that would increase significantly the level of
services performed such that the costs and expenses borne by the Adviser for
which the Adviser is not entitled to separate reimbursement for personnel and
related employment direct costs and overhead under Section 9 of this Agreement
would increase significantly, such services shall be separately compensated at
such rates and in such amounts as are agreed by the Adviser and the Independent
Directors, subject to the limitations contained in the Charter, and shall not be
deemed to be services pursuant to the terms of this Agreement.

11.       

Relationship of Adviser and Company; Other Activities of the Adviser.

(a)       

Relationship. The Company and the Adviser are not partners or joint venturers
with each other, and nothing in this Agreement shall be construed to make them
such partners or joint venturers. Nothing herein contained shall prevent the
Adviser from engaging in other activities, including, without limitation, the
rendering of advice to other Persons (including other REITs) and the management
of other programs advised, sponsored or organized by the Adviser or its
Affiliates. Nor shall this Agreement limit or restrict the right of any manager,
director, trustee, officer, employee or equity holder of the Adviser or its
Affiliates to engage in any other business or to render services of any kind to
any other Person. The Adviser may, with respect to any investment in which the
Company is a participant, also render advice and service to each and every other
participant therein. The Adviser shall promptly disclose to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, that creates or could create a conflict of interest between the
Adviser’s obligations to the Company and its obligations to or its interest in
any other Person.

(b)       

Responsibility of Dual Trustees, Officers and/or Employees. If any person who is
a manager, partner, member, officer or employee of the Adviser is or becomes a
trustee, officer and/or employee of the Company and acts as such in any business
of the Company, then such manager, partner, member, officer and/or employee of
the Adviser shall be deemed to be acting in such capacity solely for the
Company, and not as a manager, partner, member, officer or employee of the
Adviser or under the control or direction of the Adviser, even if paid by the
Adviser.

 15 

 

  

(c)       

Time Commitment. The Adviser shall, and shall cause its Affiliates and their
respective employees, officers and agents to, devote to the Company such time as
shall be reasonably necessary to conduct the business and affairs of the Company
in an appropriate manner consistent with the terms of this Agreement. The
Company acknowledges that the Adviser and its Affiliates and their respective
employees, officers and agents may also engage in activities unrelated to the
Company and may provide services to Persons other than the Company or any of its
Affiliates.

(d)       

Investment Opportunities. The Adviser shall use its commercially reasonable
efforts to present to the Company a number of potential investment opportunities
appropriate for the portfolio of the Company consistent with the investment
policies and objectives of the Company, but neither the Adviser nor any
Affiliate of the Adviser shall be obligated generally to present any particular
investment opportunity to the Company even if the opportunity is of a character
that, if presented to the Company, could be taken by the Company. In the event
an investment opportunity is located, the allocation procedure set forth in the
Prospectus shall govern the allocation of the opportunity among the Company, on
the one hand, and other clients of the Adviser, on the other hand; provided any
changes to the procedure shall be presented in advance and approved by the
Board, including a majority of the Independent Directors.

(e)       

Investment Allocation Policy. On a quarterly basis, the Adviser shall prepare a
report outlining the allocation of investment opportunities to the Company. For
purposes of such report, the Sub-Adviser shall provide the Adviser with a report
of all transitional first mortgage real estate loans underwritten by the
Sub-Adviser in such quarter for any of the vehicles sponsored or managed by
Rialto or its Affiliates.

12.       

Term and Termination of the Agreement.

(a)       

Term.  This Agreement shall continue in force for a period of one year from the
Effective Date and may be renewed for an unlimited number of successive one-year
terms upon mutual consent of the parties. The Company (acting through the
Independent Directors) will evaluate the performance of the Adviser annually
before renewing this Agreement, and each such renewal shall be for a term of no
more than one year.  Any such renewal must be approved by the Independent
Directors.

(b)       

Termination by the Parties.  This Agreement may be terminated:

(i)       

immediately by the Company for Cause, upon the bankruptcy of the Adviser or upon
a material breach of this Agreement by the Adviser;

(ii)       

upon 60 days written notice without Cause and without penalty by a majority of
the Independent Directors; or

(iii)       

upon 60 days written notice without Cause by the Adviser; or

(iv)       

immediately by the Adviser for Good Reason.

The provisions of Section 12(b), Section 12(c) and Sections 14 through 23 of
this Agreement shall survive termination of this Agreement.

 16 

 

 

(c)       

Payments on Termination and Survival of Certain Rights and Obligations.  
Payments to the Adviser pursuant to this Section 12(c) shall be subject to the
2%/25% Guidelines to the extent applicable.

(i)       

After the Termination Date, the Adviser shall not be entitled to compensation
for further services hereunder except it shall be entitled to receive from the
Company within 30 days after the effective date of such termination all unpaid
reimbursements of expenses and all earned but unpaid fees payable to the Adviser
prior to termination of this Agreement.

(ii)       

The Adviser shall promptly upon termination:

(A)        

pay over to the Company all money collected and held for the account of the
Company pursuant to this Agreement, if any, after deducting any accrued
compensation and reimbursement for its expenses to which it is then entitled;

(B)        

deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

(C)       

 deliver to the Board all assets and documents of the Company then in the
custody of the Adviser; and

(D)        

cooperate with the Company to provide an orderly transition of advisory
functions.

13.       

Assignment.

This Agreement may be assigned by the Adviser with the approval of a majority of
the Board (and with respect to any assignment to an Affiliate, also with the
approval of a majority of the Independent Directors). The Adviser may assign any
rights to receive fees or other payments under this Agreement without obtaining
the approval of the Board. This Agreement shall not be assigned by the Company
without the consent of the Adviser, except in the case of an assignment by the
Company to a corporation or other organization that is a successor to all of the
assets, rights and obligations of the Company, in which case such successor
organization shall be bound hereunder and by the terms of said assignment in the
same manner as the Company is bound by this Agreement. Nothing herein shall be
deemed to prohibit or otherwise restrict any transfers or additional issuances
of equity interests in the Adviser nor shall any such transfer or issuance be
deemed an assignment for purposes of this Section 13.

14.       

Indemnification and Limitation of Liability.

(a)       

Indemnification.  Except as prohibited by the restrictions provided in this
Section 14(a), Section 14(b) and Section 14(c), the Company shall indemnify,
defend and hold harmless the Adviser, the Sub-Adviser and their Affiliates,
including their respective officers, directors, equity holders, partners,
members and employees, from all liability, claims, damages or losses arising in
the performance of their duties hereunder and under the Sub-Advisory Agreement,
and related expenses, including reasonable attorneys’ fees, to the extent such
liability, claims, damages or losses and related expenses are not fully
reimbursed by insurance.

 

 17 

 

 

Notwithstanding the foregoing, the Company shall not indemnify the Advisers, the
Sub-Adviser or their Affiliates for any loss, liability or expense arising from
or out of an alleged violation of federal or state securities laws by such party
unless one or more of the following conditions are met: (i) there has been a
successful adjudication on the merits of each count involving alleged securities
law violations as to the particular indemnitee; (ii) such claims have been
dismissed with prejudice on the merits by a court of competent jurisdiction as
to the particular indemnitee; or (iii) a court of competent jurisdiction
approves a settlement of the claims against a particular indemnitee and finds
that indemnification of the settlement and the related costs should be made, and
the court considering the request for indemnification has been advised of the
position of the SEC and of the published position of any state securities
regulatory authority in which securities of the Company were offered or sold as
to indemnification for violations of securities laws.

(b)       

Limitation on Indemnification.  Notwithstanding the foregoing, the Company shall
not provide for indemnification of the Adviser, the Sub-Adviser or their
Affiliates for any liability or loss suffered by any of them, nor shall any of
them be held harmless for any loss or liability suffered by the Company, unless
all of the following conditions are met:

(i)       

The Adviser, the Sub-Adviser or their Affiliates have determined, in good faith,
that the course of conduct that caused the loss or liability was in the best
interests of the Company.

(ii)       

The Adviser, the Sub-Adviser or their Affiliates were acting on behalf of or
performing services for the Company.

(iii)       

Such liability or loss was not the result of negligence or misconduct by the
Adviser, the Sub-Adviser or their Affiliates.

(iv)       

Such indemnification or agreement to hold harmless is recoverable only out of
the Company’s net assets and not from the Stockholders.

(c)       

Limitation on Payment of Expenses.  The Company shall pay or reimburse
reasonable legal expenses and other costs incurred by the Adviser, the
Sub-Adviser or their Affiliates in advance of the final disposition of a
proceeding only if (in addition to the procedures required by the Maryland
General Corporation Law, as amended from time to time) all of the following are
satisfied: (a) the proceeding relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company, (b) the legal
proceeding was initiated by a third party who is not a Stockholder or, if by a
Stockholder acting in his or her capacity as such, a court of competent
jurisdiction approves such advancement and (c) the Adviser, the Sub-Adviser or
their Affiliates undertake to repay the amount paid or reimbursed by the
Company, together with the applicable legal rate of interest thereon, if it is
ultimately determined that the particular indemnitee is not entitled to
indemnification.

(d)       

Indemnification by Adviser. The Adviser shall indemnify and hold harmless the
Company from contract or other liability, claims, damages, taxes or losses and
related expenses including attorneys’ fees, to the extent that such liability,
claims, damages, taxes or losses and related expenses are not fully reimbursed
by insurance and are incurred by reason of the Adviser’s bad faith, fraud,
misfeasance, intentional misconduct, gross negligence or reckless disregard of
its duties; provided, however, that the Adviser shall not be held responsible
for any action of the Board in following or declining to follow any advice or
recommendation given by the Adviser.

 18 

 

 

15.       

Notices.

Any notice, report or other communication required or permitted to be given
hereunder shall be in writing unless some other method of giving such notice,
report or other communication is required by the Charter, the Bylaws or is
accepted by the party to whom it is given, and shall be given by being delivered
by hand or by overnight mail or other overnight delivery service at its
principal office.

16.       

Amendments.

This Agreement shall not be amended, changed, modified, terminated or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or permitted assigns.

17.       

Use of Name. 

The Adviser has consented to the use by the Company of the acronym “FS” in the
name of the Company. Such consent is conditioned upon the employment of the
Adviser as the investment adviser to the Company. The acronym “FS” or the name
or identifying word “Franklin Square” may be used from time to time in other
connections and for other purposes by the Adviser and any of its Affiliates. The
Adviser may require the Company to cease using “FS” in the name of the Company,
if the Company ceases to employ, for any reason, the Adviser, any successor
thereto or any affiliate thereof as investment adviser to the Company. If so
required by the Adviser, the Company will cease using “FS” in its name as
promptly as practicable and make all reasonable efforts to remove “FS” from its
name including calling a special meeting of shareholders.

18.       

Miscellaneous.

The captions in this Agreement are included for convenience of reference only
and in no way define or delimit any of the provisions hereof or otherwise affect
their construction or effect. This Agreement shall be binding on, and shall
inure to the benefit of the parties hereto and their respective successors.

19.       

Severability. 

If any provision of this Agreement shall be declared illegal, invalid, or
unenforceable in any jurisdiction, then such provision shall be deemed to be
severable from this Agreement (to the extent permitted by law) and in any event
such illegality, invalidity or unenforceability shall not affect the remainder
hereof, and the remaining provisions of this Agreement shall be interpreted to
give maximum effect to the intent of the parties manifested thereby.

20.       

Entire Agreement; Governing Law.

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. Notwithstanding the place where this Agreement may be executed by
any of the parties hereto, this Agreement shall be construed in accordance with
the laws of the State of Delaware.

21.       

Counterparts.

This Agreement may be executed in counterparts by the parties hereto, each of
which shall constitute an original counterpart, and all of which, together,
shall constitute one Agreement.

 19 

 

 

22.       

Third-Party Beneficiary. 

The Sub-Adviser is intended to be a third-party beneficiary of the Company’s
obligations to pay fees and expenses to the Sub-Adviser under Sections 8(d) and
9, the Company’s indemnification obligations in Section 14 and the Company’s
non-solicitation obligations in Section 23. Except as set forth in the
immediately preceding sentence and except for those Persons entitled to
indemnification under Section 14 who shall be third-party beneficiaries of this
Agreement, no other Person is a third-party beneficiary of this Agreement.

23.       

Non-Solicitation.

During the period commencing on the Effective Date and ending one year following
the date of termination of this Agreement, the Company shall not, without the
impacted Adviser Entity’s prior written consent, directly or indirectly; (i)
solicit or encourage any person to leave the employment or other service of any
Adviser Entity or its Affiliate; or (ii) hire, on behalf of the Company or any
other person or entity, any person who has left the employment within the
one-year period following the termination of that person’s employment with any
Adviser Entity or its Affiliate. During the period commencing on the date hereof
through and ending one year following the date of termination of this Agreement,
the Company will not, whether for its own account or for the account of any
other Person, intentionally interfere with the relationship of any Adviser
Entity or its Affiliate with, or endeavor to entice away from any Adviser Entity
or its Affiliate, any person who during the term of the Agreement is, or during
the preceding one-year period, was a tenant, co-investor, co-developer, joint
venturer or other customer of any Adviser Entity or its Affiliate.

24.       

Initial Investment.

The Adviser or one of its Affiliates has contributed $200,000 (the “Initial
Investment”) in exchange for the initial issuance of Shares. The Adviser or its
Affiliates may not sell any of the Shares purchased with the Initial Investment
while the Adviser acts in an advisory capacity to the Company. The restrictions
included above shall not apply to any Shares acquired by the Adviser or its
Affiliates other than the Shares acquired through the Initial Investment.
Neither the Adviser not its Affiliates shall vote any Shares they now own, or
hereafter acquire, or consent that such Shares be voted, on matters submitted to
the Stockholders regarding (i) the removal of the Adviser or any of its
Affiliates as the Adviser; (ii) the removal of any member of the Board; or (iii)
any transaction by and between the Company and the Adviser, a member of the
Board or any of their Affiliates.

 

[Remainder of page intentionally left blank]

 20 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

FS CREDIT REAL ESTATE INCOME TRUST, INC.



By: /s/ Michael C. Forman   Name: Michael C. Forman   Title: Chief Executive
Officer  



 

FS REAL ESTATE ADVISOR, LLC

By: /s/ Michael C. Forman   Name: Michael C. Forman   Title: Chief Executive
Officer        

 

 

 

Appendix A

Performance Fee Calculation

NOTE: All assumptions refer to Performance Fee paying Share Classes.

Example: Performance Fee for Each Calendar Quarter

Scenario 1

Assumptions

 

Net Investment Income (investment income less interest expense) =     1.5000 % 
Hurdle Rate(1) =     1.6250 %  Base Management Fee(2) =     0.3125 %  Other
Expenses (legal, accounting, custodian, transfer agents, etc.)(3) =     0.1500
%  Core Earnings (Net Investment income - (Base Management Fee + Other
Expenses)) =     1.0375 %  Performance Fee     0.0000 % 

 

Core Earnings do not exceed the Hurdle Rate, therefore there is no Performance
Fee Payable.

Scenario 2

Assumptions

 

Net Investment Income (investment income less interest expense) =     2.2500 % 
Hurdle Rate(1) =     1.6250 %  Base Management Fee(2) =     0.3125 %  Other
Expenses (legal, accounting, custodian, transfer agents, etc.)(3) =     0.1500
%  Core Earnings (Net Investment Income - (Base Management Fee + Other
Expenses)) =     1.7875 % 

Performance Fee = 100% x Core Earnings (subject to catch-up)(4)

= 100% x (1.7875% - 1.6250%) =

    0.1625 % 

 

Core Earnings exceed the Hurdle Rate, but does not fully satisfy the catch-up
provision, therefore the Performance Fee is 0.1625%.

Scenario 3

Assumptions

 

Net Investment Income (investment income less interest expense) =     2.4625 % 
Hurdle Rate(1) =     1.6250 %  Base Management Fee(2) =     0.3125 %  Other
Expenses (legal, accounting, custodian, transfer agents, etc.)(3) =     0.1500
%  Core Earnings (Net Investment Income - (Base Management Fee + Other
Expenses)) =     2.0000 % 

Catch Up = 100% x Core Earnings (subject to catch-up)(4)

Catch Up = (1.806% - 1.625%) =

    0.1806 % 

Incentive Fee = (100% x catch-up) + (10.0% x (Core Earnings - 1.806%))

Incentive Fee = (100% x 0.1806%) + (10.0% x (2.000% - 1.806%))

Incentive Fee = (0.1806% + (10.0% x 0.194%))

Incentive Fee = (0.1806% + 0.0194%) =

    0.2000 % 

 

Core Earnings exceed the Hurdle Rate and fully satisfies the catch-up provision,
therefore the Performance Fee is 0.2000%.

 

1. Represents 6.50% annualized return. 2. Represents 1.25% annualized Base
Management Fee of the Company’s net asset value attributable to those shares
subject to the Base Management Fee. Example assumes net assets are equal to
Adjusted Capital. 3. Excludes organization and offering expenses. 4. The
catch-up provision is intended to provide the Adviser with a performance fee of
10.0% on all Core Earnings when Core Earnings exceed 1.806% in any calendar
quarter, which represents a 7.222% annualized return.

  



 

 